NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 19, 2020*
                                 Decided May 20, 2020

                                         Before

                       JOEL M. FLAUM, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

No. 20-1352

JOSEF TSAU,                                        Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                   Eastern Division.

       v.                                          No. 20-cv-1021

UNITED STATES OF AMERICA,                          Sharon Johnson Coleman,
     Defendant-Appellee.                           Judge.


                                       ORDER

       Josef Tsau sued the United States government, alleging that it has long funded
the teaching of a religion in the guise of science, in violation of the First Amendment.
Through a “breakthrough scientific discovery,” Tsau says he has uncovered flaws in the
theories that underlie mainstream physics, thereby proving that the discipline is not a

       *
        The defendant was not served with process in the district court and is not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1352                                                                           Page 2

science but a religion founded on unsupported beliefs about the universe. By funding
physics research and education, he explains, the federal government has improperly
promoted this religion. Tsau asked the district court to “stop the corruption of our
government to save our science, science education, and to protect the law of the First
Amendment[.]” The court dismissed the case for lack of subject-matter jurisdiction,
concluding that Tsau lacked standing to sue because he had not alleged a concrete and
particularized injury traceable to the government’s conduct.

       On appeal, Tsau challenges the ruling that he lacked standing and asserts that he
cannot get “the credit, the fame, and the financial benefit” from his discovery until the
government stops its unconstitutional funding of mainstream physics. These
allegations, however, are insufficient to establish an injury in fact, a requirement for
standing. Lujan v. Def. of Wildlife, 504 U.S. 555, 560 (1992). As the party invoking federal
jurisdiction, Tsau needs to demonstrate that he suffered an injury that “affect[s] [him] in
a personal and individual way” and is “actual or imminent, not ‘conjectural’ or
‘hypothetical.’” Lujan, 504 U.S. at 560 n.1 (1992) (quoting Whitmore v. Arkansas, 495 U.S.
149, 155 (1990)); see also Crabtree v. Experian Info. Sol., Inc., 948 F.3d 872, 876 (7th Cir.
2020). And a bald assertion that the government has deprived him credit, fame, and
fortune is far-fetched, well beyond conjecture, and insufficient to confer standing.
See Crabtree, 948 F.3d at 880 (citing cases).

        This is Tsau’s fifth suit against the government on the same theory, and each has
been dismissed for lack of subject-matter jurisdiction. See, e.g., Tsau v. Nat’l Sci. Found.,
No. 17 CV 3966 (N.D. Ill. May 14, 2018); Tsau v. Nat’l Sci. Found., No. 10 C 6323 (N.D. Ill.
Nov. 1, 2010); Tsau v. Nat’l Sci. Found., 04 C 5634 (N.D. Ill. Dec. 27, 2004); Tsau v. Nat’l
Sci. Found., 00 CV 6 (N.D. Ill. Sept. 28, 2000). He is hereby warned that further frivolous
litigation will subject him to fines and a possible filing bar under Support Sys. Int’l, Inc.
v. Mack, 45 F.3d 185 (7th Cir. 1995).

                                                                                 AFFIRMED